EXHIBIT 10.1
 

 
COMMON STOCK PURCHASE AGREEMENT


THIS COMMON STOCK PURCHASE AGREEMENT (this "Agreement") is dated as of December
14, 2009 (the “Effective Date”) by and between CoConnect, Inc., a Nevada
corporation (the “Company”) and Turnaround Advisors, L.C., a Utah limited
liability company (the "Investor").


RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), the Company
desires to issue and sell to the Investor, and the Investor desires to purchase
from the Company certain securities of the Company, as more fully described in
this Agreement.


WHEREAS, the Company is offering up to 166,666 shares of its common stock, par
value $0.001 per share (the “Common Stock” and, the shares being offered herein,
the “Shares”) to the Investor at a purchase price of $0.45 per share (the “Price
Per Share”) for total offering amount of $75,000.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


1.           Agreement to Purchase.


1.1           Closing.                      The Investor hereby agrees to
purchase, and the Company hereby agrees to sell, 166,666 shares of the Company’s
common stock, par value $.001 per share (the “Shares”) pursuant to the
conditions set forth herein.  The aggregate purchase price of the Shares being
sold to the Investor hereunder is $75,000 (the “Total Purchase Price”) at the
Price Per Share. The Investor shall initially deliver to the Company’s escrow
agent $5,000 of the Total Purchase Price (the “Initial Payment”) according to
instructions provided by the Company. The remaining $70,000 of the Total
Purchase Price (the “Final Payment”) shall be delivered to the Company on or
before the one year anniversary of the Effective Date herein. The Company’s
escrow agent will hold the Initial Payment in escrow pending execution of the
Agreement, at which time the Agreement will be deemed complete and the Shares
will be issued to the Investor for accepted subscriptions therefor.


1.2           Closing Deliveries.


(a)  Following the execution of this Agreement, the Company shall deliver or
cause to be delivered to the Investor a certificate evidencing the Shares,
registered in the name of the Investor (provided that originals of the same are
delivered to the address provided by the Investor) and a signed copy of this
Agreement.


(b)  Following the execution of this Agreement, the Investor shall deliver or
cause to be delivered to the Company or the Company’s escrow agent the Initial
Payment, in United States Dollars and in immediately available funds, by wire
transfer to the account or accounts designated by the Company for such purpose
and, for avoidance of doubt, any funds held in escrow by the Company or its
escrow agent, representing funds for accepted subscriptions shall be released to
the Company and Shares subsequently delivered to the Investor or its/his
designee. The Final Payment shall be delivered on or before the one year
anniversary of the Effective Date herein and shall not in any way affect the
closing of this Agreement.


2.           Representations, Warranties and Covenants of the Investor.  The
Investor represents and warrants to the Company, and covenants for the benefit
of the Company, as follows:


(a)           Organization and Qualification.  The Investor is duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted.  The Investor is not in any material violation of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents.


(b)           The Investor is an "accredited investor" as defined under Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act");


(c)           The Investor is acquiring the Shares for its own account and not
with a view to any distribution of the Shares in violation of the Securities
Act;


(d)           The Investor acknowledges that it has significant prior investment
experience, including investment in non-listed and non-registered securities,
and that the Investor recognizes the highly speculative nature of this
investment.  In particular, and without limitation, the Investor represents that
it understands that the Company’s securities have suffered significant
illiquidity and decline in stock price and that other restricted shareholders
are eligible to sell securities pursuant to Rule 144 of the Securities Act.  The
Investor represents that it has been furnished with, and has reviewed, all of
the Company’s securities filings and all documents and other information
regarding the Company that the Investor had requested or desired to know and all
other documents which could be reasonably provided have been made available for
the Investor’s inspection and review;


(e)           The Investor acknowledges that the Shares have not been passed
upon or reviewed by the Securities and Exchange Commission.  The Investor agrees
that it will not sell, transfer or otherwise dispose of any of the Shares until
they are registered under the Securities Act, or unless an exemption from such
registration is available and that a legend substantially in the form as
provided in Section 4 below will be placed on the certificate(s) representing
the shares to such effect;


(f)           This Agreement constitutes a valid and binding agreement and
obligation of the Investor enforceable against the Investor in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and bankruptcy or other laws affecting the enforcement of creditors' rights
generally;


(g)           Investor is not acquiring the Shares as part of a group, as such
term is defined in Section 13 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and is not acting in concert with any person
acting in such manner.  Investor makes its own voting and dispositive decisions
and has not agreed to grant any proxy or enter into any form of voting trust,
agreement or similar arrangement with respect to the Shares; and


(h)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Investor, and the Investor has full power and
authority to execute and deliver this Agreement and the other agreements and
documents contemplated hereby and to perform his obligations hereunder and
thereunder; and


(i)           The Investor understands that Investor is investing in the Company
which has nominal revenues, operating history or assets and a limited trading
history, is, or at one time was a “shell company” as that term is defined in
Rule 405 of the Securities Act and that, the Company is a startup with limited
assets and no operating or revenue history.  Additionally, limited information
is available to the Company or Investor, about the market generally and the
business prospects of the Company.  Additionally, the Company will need
substantial additional cash in order to be effective with the execution of its
business plan, and no commitments for capital have been obtained.  Accordingly,
an investment in the Shares entails an extremely high degree of risk,
uncertainty and illiquidity, including the risk of loss of one’s entire
investment.


3.           Representations, Warranties and Covenants of the Seller.  The
Company represents and warrants to the Investor, and covenants for the benefit
of the Investor, as follows:


(a)           Organization and Qualification.  The Company is duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in any material violation of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents.


(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated herein and otherwise to carry out its obligations hereunder,
subject to consents and waiver of anti dilution provisions of various existing
shareholders.  The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further action is required by the Company in connection therewith.  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, or (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable principles of general application.


(c)           Issuance of the Shares.  The Shares have been duly authorized and,
when issued in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens.  Any claims by the
Company against the Investor in connection with the delivery of the Final
Payment shall not affect the ownership rights of the Shares and shall represent
a wholly separate claim by the Company against the Investor limited to monetary
damages.


(d)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the "SEC Reports") on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent that such SEC Reports may have been subsequently amended or supplemented
to correct such misstatement or omission.  The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.


(e)           Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Investor under this Agreement.


4.           Other Agreements of the Parties.


(a)           The Company and the Investor agree that the Shares may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of the Shares other than pursuant to an effective registration
statement, to the Company or to an affiliate of an Investor, the Company may
require the transferor thereof to provide to the Company with an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement.


(b)           Certificates evidencing the Shares will contain substantially the
following legend, until such time as they are not required under Section 4(c):


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY’S COUNSEL.  THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.


(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4(b)) following a sale or transfer of
such Shares pursuant to Rule 144 (assuming the transferor is not, and does not
become, an affiliate of the Company).  The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.  Notwithstanding
the foregoing, the Investor represents that it understands that the Company was
and is a shell company and, accordingly, its ability to utilize the resale
exemptions provided pursuant to Rule 144 in the event that the Company becomes
non compliant with its ongoing requirements to file all required SEC Reports, or
to request a legend removal without a sale, is accordingly limited.


5.           Delivery of Share Certificates.  As soon as practicable after the
delivery of the Initial Payment, the Company agrees to cause manually executed
originals of a certificate evidencing the Shares, registered in the name of such
Investor to be delivered to such Investor at the address specified by the
Investor to the Company in writing, or otherwise electronically delivered to the
qualifying investment bank or custodian requested by Investor.


6.           Binding Effect; Assignment.  This Agreement is not assignable by
the Company or the Investor without the prior written consent of the other
party.  This Agreement and the provisions hereof shall be binding and shall
inure to the benefit of the Company and its successors and permitted assigns
with respect to the obligations of the Investor under this Agreement, and to the
benefit of the Investor and its successors and permitted assigns with respect to
the obligations of the Company under this Agreement.


7.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Nevada without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.


8.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.


9.           Survival.  The representations and warranties of the Company and
the Investor shall survive the closing hereunder.




***SIGNATURE PAGE FOLLOWS***



 
 

--------------------------------------------------------------------------------

 
 
 

 
SIGNATURE PAGE


IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.


COMPANY
CoConnect, Inc.
 
/s/ Brad M. Bingham
_________________________
By: Brad M. Bingham
Its: Interim Chief Executive Officer
INVESTOR
Turnaround Advisors, L.C.
 
/s/ David Hunt
_________________________
By: David Hunt
Its: Managing Member







A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.


 
 
 
 
 
 
 

 
